UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November2007 Commission File Number 1-32728 Canetic Resources Trust (Translation of registrant's name into English) 1900, 255 - 5th Avenue S.W. Calgary, AlbertaT2P 3G6 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F o Form 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes o No þ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- DOCUMENTS FILED See the Exhibit Index hereto for a list of the documents filed herewith and forming a part of this Form 6-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANETIC RESOURCES TRUST, by its administrator Canetic Resources Inc. By: /s/ Brian D. Evans Name: Brian D. Evans Title: Vice President, General Counsel and Secretary Date:November 7, 2007 EXHIBIT INDEX Exhibit Description 99.1 Combination Agreement 99.2 Material Change Report
